MEMORANDUM OPINION
                                         No. 04-10-00677-CV

                                          LaPoe SMITH, Jr.,
                                              Appellant

                                                  v.

                                           Marlon JOPLIN,
                                              Appellee

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005-CI-18721
                             Honorable Gloria Saldaña, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: January 12, 2011

VACATED and DISMISSED

           The parties have filed a joint motion stating that they have reached a settlement and

requesting that this court vacate the trial court’s judgment and dismiss the case. The motion is

granted. The trial court’s judgment dated June 24, 2010 is vacated, and this appeal and the

underlying cause are dismissed. TEX. R. APP. P. 42.1(a)(2)(A); 43.2(e). Costs of the appeal are

taxed against the appellant. TEX. R. APP. P. 42.1(d).

                                                   PER CURIAM